Citation Nr: 0843017	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  04-41 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable initial disability rating for 
left ear hearing loss prior to April 7, 2008, and to an 
initial rating in excess of 10 percent for the disability 
beginning April 7, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to January 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

At the veteran's request, in May 2007, jurisdiction over the 
claims file was transferred to the RO in Houston, Texas.

The veteran appealed the assignment of a noncompensable 
initial disability rating.  Subsequently, in a June 2008 
rating decision, the disability rating was increased to 10 
percent.  The increase was made effective from April 7, 2008.  
This did not satisfy the veteran's appeal.

The Board notes that although the veteran requested a Board 
hearing on his substantive appeal document (VA Form 9), he 
specifically withdrew the request in a February 2008 letter, 
signed by him.  There are no other outstanding hearing 
requests of record.


FINDINGS OF FACT

1.  Prior to April 7, 2008, the average puretone threshold in 
the left ear was 94+ decibels, with speech discrimination 
ability of 64 percent.

2.  Beginning April 7, 2008, the average puretone threshold 
in the left ear was 96 decibels, with speech discrimination 
ability of 38 percent.


CONCLUSIONS OF LAW

1.  Prior to April 7, 2008, the criteria for a compensable 
disability rating for left ear hearing loss were not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2008).

2.  Beginning April 7, 2008, the criteria for a disability 
rating higher than 10 percent for left ear hearing loss have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, including 
notice with respect to the effective-date element of the 
claim, by letter mailed in May 2007.  The record reflects 
that the RO provided the veteran with the notice required 
under the VCAA by letters mailed in October 2005 and May 
2006.  Although this notice was sent after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the RO readjudicated the 
veteran's claim.  There is no indication in the record or 
reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2006).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during active 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  38 C.F.R. §§ 4.85.

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c). 

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in 38 C.F.R. § 4.86) to determine the 
Roman numeral designation for hearing impairment from Table 
VI or VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 
hertz) is 55 decibels or more, the rating specialist 
will determine the Roman Numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the higher Roman 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86 (2008).

Where a veteran has hearing impairment in one ear compensable 
to a degree of 10 percent or more as a result of service-
connected disability, and hearing impairment as a result of 
nonservice-connected disability that meets the requirements 
of 38 C.F.R. § 3.385 in the other ear, compensation is 
payable as if both disabilities were service-connected, 
provided the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  38 C.F.R. 
§ 3.383 (2008).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Analysis

The veteran's left ear hearing loss has been rated as 
noncompensably disabling prior to April 7, 2008, and as 10 
percent disabling beginning April 7, 2008.  The effective 
date assigned corresponds to a VA examination conducted on 
that date, which demonstrated entitlement to the increased 
rating.  

Audiometric evaluation conducted as part of the April 2008 
examination shows the following puretone thresholds in 
decibels (dbs):

Hertz (Hz)	500	1000	2000	3000	4000	|Average*
Left (dbs)	30	70	105	105	105	|96	 		
Right (dbs)	10	25	20	20	20	|21	    

*Average includes only values from the 1000 to 4000 Hertz 
range.  See 38 C.F.R. § 4.85 (d).

The speech recognition scores were 100 percent in the right 
ear and 38 percent in the left ear.

Applying these values to the rating criteria results in a 
numeric designation of level I in the nonservice-connected 
right ear and level X in the service-connected left ear.  See 
38 C.F.R. §§ 4.85 (f), and Table VI.

Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a 10 percent 
rating.  That is, level I hearing in the right ear and level 
X in the left ear warrants a 10 percent rating.

The readings reported by the April 2008 VA examiner do meet 
the requirements noted above for exceptional patterns of 
hearing impairment.  However, application of Table VIA 
results in level IX hearing in the left ear.  The combination 
of level I hearing in the right ear and level IX hearing in 
the left ear warrants a noncompensable percent rating.

On VA audiological evaluation in July 2004, puretone 
thresholds in decibels were as follows:

Hertz (Hz)	500	1000	2000	3000	4000	|Average*	|Speech
Left (dbs)	25	60	105+	105	105+	|94+		|64
Right (dbs)	10	20	10	20	25	|20		|100

*Average includes only values from the 1000 to 4000 Hertz 
range.  See 38 C.F.R. § 4.85 (d).

The speech recognition scores were 64 percent in the left ear 
and 100 percent in the right ear.

Applying these values to the rating criteria results in a 
numeric designation of level I in the right ear and level 
VIII in the left ear.  

Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a noncompensable 
rating.  That is, level I hearing in the right ear and level 
VIII hearing in the left ear warrants a noncompensable 
rating.

The readings reported by the July 2004 VA examiner also meet 
the requirements noted above for exceptional patterns of 
hearing impairment.  However, application of Table VIA 
results in level IX hearing in the left ear.  The combination 
of level I hearing in the right ear and level IX hearing in 
the left ear warrants a noncompensable rating.

The Board has considered the provisions of 38 C.F.R. § 3.383 
(f), which permits compensation for certain combinations of 
service-connected and nonservice-connected disabilities as if 
both disabilities were service-connected.  However, to 
warrant such consideration for hearing loss, the hearing in 
the non-service-connected ear must meet the requirements of 
38 C.F.R. § 3.385 for a hearing loss disability.  Here, the 
veteran does not have a qualifying disability in the right 
ear.  

Based on the evidence of record, a compensable rating for 
hearing loss is not warranted prior to April 7, 2008, and a 
rating higher than 10 percent is not warranted on or after 
April 7, 2008.  

The Board acknowledges that the April 2008 examiner described 
the veteran's left ear hearing loss as mild to profound.  
However, use of terminology such as "profound" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of the issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2008).  Indeed, the 
rating criteria provide no indication that "profound" hearing 
loss corresponds to any particular rating.  The rating 
schedule, which has been described above, makes it clear that 
compensation may be awarded only when a veteran's hearing 
impairment meets specific enumerated levels.  In light of the 
unambiguous measurements provided by the April 2008 examiner, 
his description of the veteran's level of hearing impairment 
as "profound," offered as it was without reference to the 
framework of the rating criteria, is not probative evidence.  

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected hearing 
loss.  The veteran has stated that he is unable to hear at 
all in the left ear.  There is no reason whatsoever to doubt 
any of the statements offered by the veteran.  However, in 
establishing a disability rating, the Board is constrained by 
the confines of the rating schedule.  See Lendenman, supra.  
Indeed, the Board's consideration of factors outside of the 
rating criteria provided by the regulations is error as a 
matter of law.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  

Consideration has been given to assigning a staged rating; 
however, at no time during the initial rating period has the 
disability warranted a rating in excess of the currently 
assigned ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Extra-schedular Considerations

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for his left ear 
hearing loss, and that the manifestations of the disability 
are not in excess of those contemplated by the schedular 
criteria.  Indeed, the combinations of audiometric readings 
recorded for the veteran are specifically accounted for in 
the rating schedule.  

Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.  


ORDER

Entitlement to a compensable disability rating for left ear 
hearing loss prior to April 7, 2008, and to a rating in 
excess of 10 percent for the disability beginning April 7, 
2008, is denied



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


